DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The use of the terms WI-FI and WIMAX, which are trade names or marks used in commerce, have been noted in this application (paragraphs 53 and 107). They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“communication module” in claim 9 (line 3 of claim 9, with structural support from paragraphs 702 and 976 of specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the registration message" in lines 2-3 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vrzic et al. (US 2018/0227873 A1, hereinafter Vrzic).

Regarding claims 1 and 9, Vrzic discloses a method of registration of a UE by an access and mobility management function (AMF) in a wireless communication system and an access and mobility management function (AMF) performing a UE registration method in a wireless communication system (Abstract, paragraphs 93-97 and 118-119 and Fig. 6A), the AMF comprising: 
a communication module for transmitting or receiving a signal (paragraph 161 and Fig. 8, “The network functions described above may be instantiated by execution on one or more computing systems 800”, i.e., AMF implemented by system 800 as shown in Fig. 8; paragraph The computing system 800 may further include one or more network interface(s) 806 for connecting the computing system 800 to communication networks 822”); and 
a processor controlling the communication module (paragraphs 162-163, processing unit (CPU)), wherein 
the processor receives a registration request message for requesting to register a UE from the UE (paragraph 93, “In step 600 the UE transmits a registration request to (R)AN”, paragraph 97, “In step 610 the (R)AN transmits a Registration Request to the selected ("new") AMF”, and hence the AMF receives registration request from the UE) and transmits a registration response message responsive to the registration request message to the UE (paragraph 119, “In step 655 the AMF sends a Registration Accept message (Temporary User ID, Registration area. Mobility restrictions, PDU session status, NSSAI, Periodic registration update timer) to the UE indicating that the registration has been accepted”), and wherein 
the registration request message includes a session management (SM) message for requesting to establish a packet data unit (PDU) session for the UE and an indicator indicating whether the PDU session establishment is required (paragraph 118, “PDU Session Establishment Request message(s) (S-NSSAI, DNN, PDU Session ID, SM information) are piggybacked onto the Registration Request” and “a default PDU session establishment indicator for specified S-NSSAI may be included in the Registration Request”).

Regarding claims 2 and 10, Vrzic further discloses the processor determines whether to transfer the SM message to a session management function (SMF) based on a switch of a registration management (RM) state of the UE according to the registration request message (paragraph 93, registration request includes registration type; paragraph 95, “The Registration type indicates if the UE wants to perform an "initial registration" (i.e. the UE is in non-registered state), a "mobility registration" (i.e. the UE is in registered state and initiates a registration due to mobility) or a "periodic registration" (i.e. the UE is in registered state and initiates a registration due to the periodic update timer expired)”; paragraphs 141-142, AMF notifies SMF, such that the AMF notifies SMF based on request type indicating registration state).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of 3GPP TS 23.501 V1.0.0, dated June 2017 (hereinafter TS 23.501).

Regarding claims 3 and 11, Vrzic discloses the limitations of claims 2 and 10 as applied above. Vrzic further discloses when authentication/security procedure fails, the registration shall be rejected (paragraph 135), such that the RM state does not change (i.e., remains RM-DEREGISTRED), wherein Vrzic’s application “relates to inventive improvements and additions to, among other works, 3GPP Specification #23.501” (paragraph 3), but does not expressly disclose the processor, upon determining whether to transfer the SM message, transfers the SM message to the SMF when the RM state of the UE switches from RM-DEREGISTERED to RM- REGISTERED according to the registration request message and transfers a registration reject message, as the registration response message, rather than transferring the SM message to the SMF when the RM state of the UE remains RM-DEREGISTERED according to the registration request message.
In an analogous art, TS 23.501 discloses a UE remains in RM_DEREGISTERED state and receiving a Registration Reject (p. 35, section 5.3.2.2.2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit a reject message to UE as disclosed by TS 23.501 when registration procedure with .

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schliwa-Bertling et al. (US 2019/0007921 A1) discloses a method for Protocol Data Unit, PDU, session management, with steps of receiving, at an Access and Mobility Management function entity, AMF, a registration request message transmitted by a user equipment, UE, wherein the registration request message comprises information indicating that one or more PDU sessions require user plane, UP, resources and identifying each of the PDU sessions that require UP resources, and in response to receiving the registration request message, the AMF transmitting to a session management function, SMF, a UP resource request message for 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL LAI/            Primary Examiner, Art Unit 2645